DETAILED ACTION
Status of Application
Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, 21, 23-25, 27, and 29-33 are examined in this application. Claims 3, 4, 7, 10, 11, 14, 17-18, 20, 22, 26, and 28 are cancelled. Claims 1, 2, 5, 8, 12, 16, 19, 21, 24, 27, and 29 are amended. Claims 30-33 are new. This is a Non-Final Office Action in response to Amendments and Arguments filed on 12/06/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on 11/08/2018. It is noted that applicant has filed a certified copy of the KR 1020180136466 application as required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see p. 10-11, filed 12/06/2021, with respect to the rejection(s) of the independent claim(s) under 103 have been fully considered and are persuasive. The amendments to the claims overcome the prior art rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayafune.
Claim Objections
Claim 8 is objected to because of the following informalities:  the second and third recitations of “at least one other sensor” should be preceded by “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, 9, 12, 15, 16, 19, 21, 23-25, 27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayafune (JP 3391013 B2) in view of Varadarajan et al. (US 2004/0201672 A1) and further in view of Maynard et al. (US 2019/0126926 A1).
Claim 8, Hayafune discloses a method of controlling a driver assistance apparatus of a vehicle, comprising:	acquiring road information, by a curve detecting means mounted to the vehicle, while a vehicle travels ([0049]).	Hayafune does not disclose:	acquiring, by one or more sensors mounted to the vehicle, lane information of a road on which the vehicle travels, over a predetermined range,	wherein the predetermined range includes a view range of the one or more sensors.	However, Varadarajan teaches the aforementioned limitation ([0044-0049, 0072] “Look ahead distance” reads on the predetermined range).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Varadarajan with the motivation of improve the detection of roads ahead of the road.
	Hayafune further discloses:	receiving state information of the vehicle based on at least one other sensor provided in the vehicle ([0032]; vehicle speed sensor 84);	determining, in a controller of the driver assistance apparatus communicatively connected to the one or more sensors and at least one other sensor, a radius of curvature of a portion of the road ahead of the vehicle based on the lane information ([00098-0099]; R; Note that the combination with Varadarajan teaches using the lane line information being received from a sensor);	acquiring a current speed of the vehicle, at a time when the radius of curvature of the portion of the road is determined, from the at least one other sensor provided in the vehicle ([0098-0099]; VB);([0099] Gypre); and	causing, by the controller, to output a warning message through an output device provided in the vehicle prior to reaching the portion of the road ahead of the vehicle when at least one of a plurality of conditions is satisfied ([0101]), 	wherein the plurality of conditions include the radius of curvature of the portion of the road being smaller than a first predetermined value, the estimated lateral acceleration of the vehicle exceeding a second predetermined value ([0101]), and the vehicle departing from a lane.	Hayafune does not disclose only when the driver is determined not to hold the steering wheel and when at least one of a plurality of conditions is satisfied; and	wherein the plurality of conditions include the vehicle departing from a lane.	However, Maynard et al. teaches the aforementioned limitation ([0053-0054]; A message is output in 440 if user torque detected in 435 is not detected (not holding steering wheel) and when the maximum speed is exceeded in 430.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Maynard et al. with the motivation of improving the safety for the system and driver.	Hayafune does not disclose wherein the plurality of conditions include the radius of curvature of the portion of the road being smaller than a first predetermined value.	However, Sekine teaches using a radius of curvature compared to a predetermined value to determine that a message should be output (6:22-42; Fig. 10, S34; Whenever the radius of curvature is less than a value, e.g. 300m, method moves to S35 and displays a presence of a corner, i.e. output a warning message. It is noted that S35 only depends on S34 which solely requires that the radius of curvature is less than a predetermined value).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ---------------Hayafune to provide the aforementioned limitations taught by Sekine with the motivation of improving safety (4:45).
As per Claim 9, Hayafune discloses the method according to claim 8, wherein the warning message is output prior to reaching the portion of the road ahead of the vehicle in response to determining that autonomous steering control of the vehicle is unsafe on the portion of the road ahead of the vehicle ([0113]).
As per Claim 12, Hayafune does not disclose the method according to claim 8, wherein the causing output of the warning message through the output device provided in the vehicle comprises: 	calculating a required steering torque value based on the lane information and the state information, and 	controlling the output device to output the warning message when the required steering torque value exceeds a third predetermined value.	However, Maynard et al.  teaches:	calculating a required steering torque value based on the lane information and the state information ([0043]), and 	controlling the output device to output the warning message when the required steering torque value exceeds a predetermined value ([0053]; Any required torque which results in a message when the user torque is not sufficient).	The motivation to combine Maynard et al. with Hayafune was provided in the rejection of Claim 8.

As per Claim 15, Hayafune discloses a non-transitory computer-readable storage medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations performed by the controller of claim 8 (See mapping of the rejection of Claim 8).
As per Claim 32, Hayafune discloses the method according to claim 8, wherein the current speed of the vehicle is acquired at a time when the radius of curvature of the portion of the road is determined, prior to the vehicle reaching the portion of the road ahead ([0098-0099]).
Regarding Claim(s) 1, 2, 5, and 33: all limitations as recited have been analyzed with respect to Claim(s) 8, 9, 12, and 32, respectively. Claim(s) 1, 2, 5, and 33 pertain(s) to an apparatus corresponding to the method of Claim(s) 8, 9, 12, and 32. Claim(s) 1, 2, 5, and 33 do/does not teach or define any new limitations beyond Claim(s) 8, 9, 12, and 32, therefore is/are rejected under the same rationale.

As per Claim 24, Hayafune discloses a method for providing a driver alert in a vehicle comprising: 	determining a radius of curvature of a portion of a lane in which the vehicle travels, over a predetermined range, based on road information ([00098-0099]; R); 	Hayafune does not disclose that the radius of curvature is determined based on information from one or more sensors mounted to the vehicle.	However, Varadarajan teaches the aforementioned limitation ([0044-0049, 0072, 0082] “Look ahead distance” reads on the predetermined range).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Varadarajan with the motivation of improve the detection of roads ahead of the road.	Hayafune does not disclose:	determining whether a hand of a driver is on a steering wheel of the vehicle based on at least one sensor provided in the vehicle. DB1/ 126002402.16Application No. 16/717,786	However, Maynard et al. teaches the aforementioned limitation ([0053]).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Maynard et al. with the motivation of improving the safety for the system and driver.	Hayafune discloses:	acquiring a current speed of the vehicle, at a time when the radius of curvature of the portion of the lane is determined, from at least one other sensor provided in the vehicle ([0098-0099]); 	calculating, based on the current speed of the vehicle and the radius of curvature of the portion of the lane, an estimated lateral acceleration of the vehicle for the vehicle to pass the portion of the lane at the current speed ([0099] Gypre); and 	causing, by a controller communicatively connected to the one or more sensors and the at least one sensor, an output device to issue the driver alert when at least one of a plurality of conditions is satisfied ([0101]),
	wherein the plurality of conditions include the radius of curvature of the portion of the road being smaller than a first predetermined value, the estimated lateral acceleration of the vehicle ([0101]), and the vehicle departing from a lane.	Hayafune does not disclose:	only when the hand of a driver is determined not to be on the steering wheel and when at least one of a plurality of one of conditions is satisfied, wherein the plurality of conditions include the vehicle departing from a lane.	However, Maynard et al. teaches the aforementioned limitation ([0053-0054]; A message is output in 440 if user torque detected in 435 is not detected (not holding steering wheel) and when the maximum speed is exceeded in 430.	The motivation to combine Hayafune and Maynard et al. was provided above.	Hayafune does not disclose wherein the plurality of conditions include the radius of curvature of the lane being smaller than a first predetermined value, the estimated lateral acceleration of the vehicle exceeding a second predetermined value, and the vehicle departing from the lane, wherein the predetermined range includes a view range of the one or more sensors.  	However, Sekine teaches using a radius of curvature compared to a predetermined value to determine that a message should be output (6:22-42; Fig. 10, S34; Whenever the radius of curvature is less than a value, e.g. 300m, method moves to S35 and displays a presence of a corner, i.e. output a warning message. It is noted that S35 only depends on S34 which solely requires that the radius of curvature is less than a predetermined value).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ---------------Hayafune to provide the aforementioned limitations taught by Sekine with the motivation of improving safety (4:45).

Claim 25, Hayafune does not disclose the method of claim 24, further comprising: 	determining a required steering torque for the vehicle based on the current speed and the radius of curvature of the portion of the lane; and 	causing the output device to issue the driver alert based on the required steering torque exceeding a threshold when the hand of the driver is determined not to be on the steering wheel.	However, Maynard et al. teaches determining a centripetal force and a centrifugal force, the former using road friction and a radius of curvature and the latter using vehicle speed and the radius of curvature  and issuing a warning with the purpose of ensuring that the centrifugal force does not exceed the centripetal force ([0042, 0044-0045]).	Centripetal force is defined as the mass of an object and its centripetal acceleration (i.e. lateral acceleration); therefore, it would have been obvious to use the lateral acceleration of the centripetal force in determining if an unstable condition arises as the acceleration components in both the centripetal and centrifugal forces are comparable considering the mass of the vehicle changes negligibly in the act of turning.	The motivation to combine Maynard et al. with Hayafune was provided in the rejection of Claim 24.

As per Claim 27, Hayafune discloses the method of claim 24, further comprising: 	monitoring a position of the vehicle in the lane; and 	causing the output device to issue the driver alert based on the monitored position of the vehicle in the lane when the hand of the driver is determined not to be on the steering wheel.	However, Maynard et al. teaches the aforementioned limitation ([0053]; [0043] discloses that the purpose of the invention is to maintain position in the lane).Maynard et al. with Hayafune was provided in the rejection of Claim 24.
As per Claim 29, Hayafune discloses t non-transitory computer-readable storage medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations performed by controller of claim 24 (See mapping of Claim 24).  
As per Claim 30, Hayafune discloses the method of claim 24, wherein the current speed of the vehicle is acquired at a time when the radius of curvature of the portion of the lane ahead is determined, prior to the vehicle reaching the portion of the lane ahead ([0098-0099]).

Regarding Claim(s) 16, 19, 21, 23, and 31: all limitations as recited have been analyzed with respect to Claim(s) 24, 25, 27 and 30 (rejection of Claim 24 corresponds to both Claim 16 and Claim 23), respectively. Claim(s) 16, 19, 21, 23, and 31 pertain(s) to an apparatus corresponding to the method of Claim(s) 24, 25, 27 and 30. Claim(s) 16, 19, 21, 23, and 31 do/does not teach or define any new limitations beyond Claim(s) 24, 25, 27 and 30, therefore is/are rejected under the same rationale.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayafune (JP 3391013 B2) in view of Varadarajan et al. (US 2004/0201672 A1) further in view of Maynard et al. (US 2019/0126926 A1) and further in view of Kasame (US 2017/0294129 A1).
As per Claim 13, Hayafune does not disclose the method according to claim 8, wherein the causing output of the warning message through the output device provided in the vehicle further comprises: 	determining whether the vehicle departs from the lane, based on the lane information of the Kasame teaches the aforementioned limitation (at least Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Kasame with the motivation of improving the safety of the system.
Regarding Claim(s) 6: all limitations as recited have been analyzed with respect to Claim(s) 13, respectively. Claim(s) 6 pertain(s) to an apparatus corresponding to the method of Claim(s) 13. Claim(s) 6 do/does not teach or define any new limitations beyond Claim(s) 13, therefore is/are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619